Citation Nr: 0304503	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  97-03 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bursitis/arthritis 
of the right shoulder, as secondary to the service-connected 
residuals of a shell fragment wound of the right shoulder, 
with tendinitis.  

2.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound of the right shoulder, 
with tendinitis, currently evaluated as 30 percent disabling.  

3.  Entitlement to an initial disability evaluation greater 
than 10 percent for right ulnar neuropathy at the elbow.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1966 to 
May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating action of the 
Department of Veterans Affairs  (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  In that decision, the RO denied 
the issues of entitlement to a disability evaluation greater 
than 10 percent for the service-connected residuals of a 
shell fragment wound of the right shoulder, including a scar 
and entitlement to service connection for bursitis/arthritis 
of the right shoulder secondary to the service-connected 
shell fragment wound of the right shoulder.  

Following notification of the January 1997 decision, the 
veteran perfected a timely appeal with respect to the denial 
of his increased rating and secondary service connection 
claims.  By a February 1998 rating action, the RO awarded a 
30 percent disability evaluation for the service-connected 
residuals of a shell fragment wound of the right shoulder, 
including a scar, effective from September 1996.  

In August 1999, the Board remanded these claims to the RO for 
further evidentiary development.  Thereafter, by a June 2002 
rating action, the RO redefined the veteran's 
service-connected right shoulder disability as residuals of a 
shell fragment wound of the right shoulder with tendinitis 
and continued the 30 percent evaluation for this disorder.  
In addition, the RO granted service connection for right 
ulnar neuropathy at the elbow and awarded a 10 percent rating 
for this disability, effective from July 2001.  As service 
connection for this neurological pathology has been granted 
on the basis that the problem is associated with the 
service-connected residuals of a shell fragment wound of the 
veteran's right shoulder with tendinitis, the veteran's 
current claim for an increased rating for his 
service-connected right upper extremity disability includes 
consideration of the initial evaluation assigned to the ulnar 
neuropathy of his right elbow.  


REMAND

As previously noted in the Introduction portion, the Board, 
in August 1999, remanded to the RO for further evidentiary 
development the issues of entitlement to a disability rating 
greater than 30 percent for the service-connected residuals 
of a shell fragment wound of the right shoulder with 
tendinitis and entitlement to service connection for 
bursitis/arthritis of the right shoulder secondary to the 
service-connected residuals of a shell fragment wound of the 
right shoulder with tendinitis.  In particular, the Board 
asked the RO to obtain copies of all VA and private medical 
records of recent right shoulder treatment that the veteran 
had received.  In addition, the Board asked the RO to 
schedule the veteran for VA orthopedic, muscle injury, and 
neurological examinations to ascertain, in relevant part, the 
nature and extent of the service-connected residuals of the 
shell fragment wound to his right shoulder.  With regard to 
the veteran's secondary service connection claim, the Board 
requested that, if the examiner diagnosed bursitis or 
arthritis of the veteran's right shoulder, the physician 
should indicate whether such a disability was related to the 
service-connected right shoulder disability.  

Following such development, the Board asked the RO to 
reconsider the veteran's secondary service connection and 
increase rating claims.  In re-adjudicating the veteran's 
increased rating claim, the RO was instructed to consider all 
appropriate diagnostic codes and regulatory provisions.  See, 
38 C.F.R. §§ 4.40, 4.45, 4.71a, 4.73, and 4.124a.  

Pursuant to the Board's August 1999 remand, the RO contacted 
the veteran by letters in August 1999 and June 2000.  In 
these documents, the RO asked the veteran to submit the names 
and addresses of physicians, hospitals, or treatment centers 
who had provided recent medical care for his right shoulder 
(including the dates of such treatment).  The veteran failed 
to respond to either letter.  

Thereafter, in July 2001, the veteran underwent VA joints and 
neurological examinations.  According to the report of the 
neurological evaluation, the examiner diagnosed residuals of 
a shell fragment wound to the right shoulder with chronic 
intermittent right shoulder pain as well as mild right ulnar 
neuropathy at the elbow (which he explained was most likely a 
compression neuropathy).  The examiner also expressed his 
opinion that "it is as likely as not that this [mild right 
ulnar neuropathy] is indirectly related to this man's shell 
fragment wound to his right shoulder because the right 
shoulder pain has caused him to favor his right arm and to 
excessively lean on his right elbow."  

As a result of these July 2001 VA neurological examination 
findings, the RO, by a June 2002 rating action, granted 
service connection for right ulnar neuropathy at the elbow 
and awarded a 10 percent evaluation to this disability, 
effective from July 2001.  As service connection for right 
ulnar neuropathy has been granted on the basis that the 
disorder is the indirect result of the service-connected 
residuals of a shell fragment wound of the veteran's right 
shoulder with tendinitis, the veteran's current claim for an 
increased rating for his service-connected right upper 
extremity disability includes consideration of the initial 
evaluation assigned to the ulnar neuropathy of his right 
elbow.  The RO discussed this neurological grant in the June 
2002 supplemental statement of the case but did not 
specifically list the issue of entitlement to an initial 
evaluation greater than 10 percent for right ulnar neuropathy 
at the elbow in this document.  

Furthermore, according to the report of the July 2001 VA 
joints examination, the examiner did not diagnose bursitis or 
arthritis of the veteran's right shoulder.  X-rays taken of 
the veteran's right shoulder at that time showed unremarkable 
articular surfaces and joint space at the glenohumeral and 
acromioclavicular joints as well as well-preserved 
acromiohumeral space.  The radiologist concluded that these 
films of the veteran's right shoulder were normal.  

Significantly, a complete and thorough review of the claims 
folder indicates that the RO did not, following the July 2001 
VA examinations, re-adjudicate the issue of entitlement to 
service connection for bursitis/arthritis of the right 
shoulder, secondary to the service-connected residuals of a 
shell fragment wound of the right shoulder, with tendinitis, 
as the Board had instructed in the August 1999 remand.  
Moreover, the RO did not include this secondary service 
connection issue in the June 2002 supplemental statement of 
the case.  

Consequently, the Board concludes that another remand is 
necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board imposes upon the Secretary a concomitant 
duty to ensure compliance with the terms of the remand).  On 
this remand, the RO will be given the opportunity to 
re-adjudicate the issue of entitlement to service connection 
for bursitis/arthritis of the right shoulder, secondary to 
the service-connected residuals of a shell fragment wound of 
the right shoulder, with tendinitis and to issue a 
supplemental statement of the case which includes this 
secondary service connection claim.  

Additionally, the Board notes that the July 2001 VA joints 
examination of the veteran's right shoulder demonstrated the 
presence of a posterior slightly diagonal scar four inches in 
length with slight widening and slight retraction.  According 
to the evaluation report, this scar is located in the 
interval between the posterior border of the deltoid muscle, 
the course of the upper portion of the posteromedial portion 
of the triceps, and the border of the latissimus.  
Significantly, however, the examiner did not state whether 
the veteran's right shoulder scar was tender or painful.  

In a subsequent statement dated in February 2003, the 
veteran's representative pointed out the July 2001 VA 
examination did not ascertain whether the veteran's right 
shoulder scar was tender or painful.  As such the 
representative asserted that further development is 
warranted.  

The Board agrees.  Thus, on remand, the RO should schedule 
the veteran for a VA examination to determine whether the 
veteran's right shoulder scar is tender and painful.  
Thereafter, the RO should re-adjudicate all issues on appeal.  
For any issues that remain denied, the RO should furnish the 
veteran and his representative with a supplemental statement 
of the case.  

Therefore, to ensure the veteran's right to due process, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered right 
shoulder treatment to him in recent 
years.  After furnishing the veteran the 
appropriate release forms, obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.  

3.  The RO should also obtain all of the 
veteran's clinical records from the 
Little Rock VA Medical Center since July 
1996.  If the records are not available 
for any reason, that fact should be noted 
in the veteran's claims folder.  

4.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility to accord the veteran a 
VA orthopedic examination to determine 
the nature and extent of his right 
shoulder scar.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent pathology associated with 
the veteran's service-connected right 
shoulder disabilities, which is found on 
examination, should be noted in the 
report of the evaluation.  

In addition, the examiner should 
describe, in the examination report, the 
size and location of the veteran's right 
shoulder scar.  Also, the examiner should 
specifically state whether the veteran's 
right shoulder scar is tender and 
painful.  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should re-adjudicate the issues of 
entitlement to a disability rating greater 
than 30 percent for the service-connected 
residuals of a shell fragment wound of the 
right shoulder, with tendinitis; 
entitlement to an initial disability 
evaluation greater than 10 percent for 
right ulnar neuropathy at the elbow; 
whether a separate disability evaluation 
is warranted for the presence of a tender 
and painful right shoulder scar; and 
entitlement to service connection for 
bursitis/arthritis of the right shoulder, 
secondary to the service-connected 
residuals of a shell fragment wound of the 
right shoulder, with tendinitis.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues currently on appeal as well as 
a summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




